Supreme Court of Florida
                                   ____________

                                   No. SC19-487
                                   ____________

                    FREDERIC GUTTENBERG, etc., et al.,
                              Appellants,

                                         vs.

              THE SCHOOL BOARD OF BROWARD COUNTY,
                            Appellee.

                                September 24, 2020

PER CURIAM.

      We have for review a final judgment of the Circuit Court of the Seventeenth

Judicial Circuit in Menescal v. School Board of Broward County, No. CACE-18-

009397 (Fla. 17th Cir. Ct. Dec. 20, 2018), which the Fourth District Court of

Appeal certified to this Court as an appeal that requires immediate resolution by

this Court because the issues pending “are of great public importance or will have

a great effect on the proper administration of justice throughout the state.”

Guttenberg v. Sch. Bd. of Broward Cty., No. 4D19-0229 (Fla. 4th DCA Mar. 28,

2019). We have jurisdiction. See art. V, § 3(b)(5), Fla. Const.
      This case is controlled by our recent decision in Barnett v. State Department

of Financial Services, No. SC19-87 (Fla. Sept. 24, 2020). In Barnett, we held that

for purposes of the sovereign immunity damage caps set forth in section 768.28(5),

Florida Statutes (2010), “the mass shooting committed by [the shooter] is a single

‘incident or occurrence’ . . . and the cumulative liability for all claims of injury

resulting from the incident may not exceed the aggregate cap . . . set forth in the

statute.” Barnett, No. SC19-87, slip op. at 2. 1 Because the circuit court applied

the statute consistent with our decision in Barnett, we affirm the circuit court’s

order granting the School Board’s motion for summary judgment and rendering a

final declaratory judgment.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, and MUÑIZ, JJ.,
concur.
COURIEL and GROSSHANS, JJ., did not participate.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

Certified Judgments of Trial Courts in and for Broward County – Carol-Lisa
Phillips, Judge - Case No. 062018CA009397AXXXCE – An Appeal from the
District Court of Appeal, Fourth District, Case No. 4D19-229



       1. The only difference between the 2010 version of subsection (5) at issue in
Barnett and the 2018 version at issue here is with respect to the applicable damage
caps. In 2010, subsection (5) was amended to raise the individual cap to $200,000
and the aggregate cap to $300,000, effective October 1, 2011. Ch. 2010-26, Laws
of Fla. Therefore, the $200,000/$300,000 damage cap applies in the present case.


                                          -2-
Stephen F. Rosenthal, Alissa Del Riego, and Dayron Silverio of Podhurst Orseck,
P.A., Miami, Florida,

      for Appellant Frederic Guttenberg as Personal Representative of the Estate
      of Jaime T. Guttenberg

Joel S. Perwin of Joel S. Perwin, P.A., Miami, Florida; and David W. Brill, Joseph
J. Rinaldi, Jr., and Chelsea R. Ewart of Brill & Rinaldi, Weston, Florida,

      for Appellant Andrew Pollack, as Co-Personal Representative of the Estate
      of Meadow Pollack

Tracy Considine of Tracy Considine, P.A., Jacksonville, Florida,

      for Appellant Shara Kaplan, as Co-Personal Representative of the Estate of
      Meadow Pollack

Curtis B. Miner, Julie Braman Kane, and Patrick Montoya of Colson Hicks Eidson,
P.A., Coral Gables, Florida,

      for Appellant Max Schachter, as Personal Representative of the Estate of
      Alex Schachter and Benjamin E. Wikander

Robert M. Stein and Jeffrey A. Tew of Rennert Vogel Mandler & Rodriguez, P.A.,
Miami, Florida,

      for Appellants Philip and April Schentrup, as Co-Representatives for the
      Estate of Carmen Schentrup

Daman Brody of The Brody Law Firm, LLC, Miami Beach, Florida,

      for Appellants Martin Duque and Daisy Anguiano, as parents of Martin
      Duque

Michael A. Haggard, Christopher Marlowe, and Todd J. Michaels of Haggard Law
Firm, P.A., Coral Gables, Florida,

      for Appellants Manuel Oliver and Patricia Padauy, as Co-Personal
      Representatives of the Estate of Joaquin Oliver, and Stacy Lippel and Linda
      Beigel, as Personal Representative of the Estate of Scott Beigel

                                       -3-
Stuart Z. Grossman, Alex Arteaga-Gomez, and William P. Mulligan of Grossman
Roth Yaffa Cohen, Coral Gables, Florida,

      for Appellants Ashley Maria Baez, a minor, by and through her parents and
      natural guardians, Katherine Baez and Juan David Baez; Isabel Chequer, a
      minor, by and through her parents and natural guardians, Gabriela Chequer
      and Amin Chequer; Anthony and Jennifer Montalto, as Co-Personal
      Representatives of the Estate of Gina Rose Montalto; and Kong Feng Wang
      a/k/a Jacky Wang and Hui Ying Zhang a/k/a Linda Wang, as Co-Personal
      Representatives of the Estate of Peter Wang

Barbara J. Myrick, Fort Lauderdale, Florida; and Eugene K. Pettis and Debra P.
Klauber of Haliczer, Pettis & Schwamm, PA, Fort Lauderdale, Florida,

      for Appellee

Philip M. Burlington and Adam Richardson, Burlington & Rockenbach, P.A.,
West Palm Beach, Florida,

      for Amicus Curiae Florida Justice Association

Bob L. Harris, James J. Dean, and Cameron H. Carstens of Messer Caparello, P.A.,
Tallahassee, Florida,

      for Amici Curiae Panhandle Area Educational Consortium, Calhoun County
      School Board, Franklin County School Board, Gadsden County School
      Board, Gulf County School Board, Holmes County School Board, Jackson
      County School Board, Jefferson County School Board, Liberty County
      School Board, Madison County School Board, Taylor County School Board,
      Wakulla County School Board, Walton County School Board, Washington
      County School Board And Florida A&M University Developmental
      Research School




                                      -4-